        Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        18 Cr. 390 (PAE)
                       -v-
                                                                          ORDER

 AARON CARTER,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Aaron Carter, seeking

compassionate release. On June 11, 2020, the Court denied Mr. Carter’s initial motion for

compassionate release. Dkt. 465. As in connection with Mr. Carter’s initial motion, the Court

asks Richard Rosenberg, Esq., Mr. Carter’s counsel, to submit a memorandum in support of Mr.

Carter’s renewed motion. This memorandum is due December 3, 2020. The Government’s

response is due December 10, 2020. The Court does not invite a reply.


                                                    PaJA.�
                                            __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: November 20, 2020
       New York, New York
           Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 2 of 16




A1ron Carter
Reg. No. 50001-054
PO BOX 2000
Joint Base MDL, NJ 08640



                                                       November 8, 2020


Honorable Judge Engelmayer,


     My name is Aaron Carter, registration number 50001-054, docket number: 18-CR-
390-04. I'm writing you seeking Compassionate Release/Reduction in sentence and to
inform you of the recent developments here at Fort Dix FCI. I have enclosed several
memos to the inmate population from various staff members of the institution;
warnings of the steady increase of covid-19 cases. Since the last memo dated
10/26/20, there have been even more cases confirmed. I am not completely sure what
the BOP website total count is as of today, but it is to my understanding peaked to
over 100 confirmed cases placing this institution -as the leader in covid-19 cases in
the BOP.
     TI1e quarantine building for these positive cases is literally 50 yards away
from the building I reside in. We are still being made to walk across the compound
to pick up our meals from the kitchen where this recent outbreak began. The building
in which the kitchen workers were housed is the building that is locked down, and
currently being tested in its entirety. Although they have new kitchen workers from
another building working now, it doesn' t change the fact that the prior workers were
infected, serving our meals, and placing us at risk. I fear it is only a matter of
time before more get infected, and this could possibly include me.
     Also, there have been multiple buses of inmates transferred from other prison's
including inmates from Elkton, FCI which was one of the institutions that was most
affected by this pandemic when it first began, until now. I ._find this to be
negligible on the part of the BOP and the Fort Dix institution. Social distancing is
impossible at this institution, therefore, how can I feel safe?
     Futhermore, I think it is extremely relevant that I am a graduate of the
Residential Drug Abuse Program (RDAP). I feel this gives me the best chance to
succeed in the pro-social world. During my tenure in this program I became a mentor,



                                          1
             Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 3 of 16




and senior guide to over 200 inmates. Through this program I was able to gain
connection with my son's mother Lakisha Andrews. After hearing of my progress in
this program, and notice of change in my behavior she has allowed me to now finally
have contact with my son Nicholas Andrews.
        I have a job promised to me in the Construction trade, working for a company
called "Highliner", who has already agreed to place me on their payroll upon
release. I have a solid support network to include, AA/NA, TDAT, and my home church
in the Bronx. I will reside at 54 Evelyn Place, Apartment 4G in Bronx, New York with
my mother, so I can be hands on with her.
        Your Honor, to compel the severity of this situation my mother is currently a
high risk diabetic. I have had 4 other family members suffer death due to this fatal
virus. My mother has need of me; to care for her as well as my 4 children, grandson,
and girlfriend who has supported me since I was 13 years old.
        The RDAP program has helped me to put the final pieces together, and prepare me
for my return to society. All I want to do is be a productive tax paying citizen at
home safely with my children, family, and loved ones. I am not the same man who was
sentenced nearly 30 months ago. I am now a low risk pattern inmate, who has no
desire to return to prison or do anything that would endanger my freedom or hurt the
people I love.
        During my time in RDAP, I have learned such things as challenging my criminal
thinking and irrational beliefs, as well as coping skills to deal with stress if and
when my back lands against the wall. I have also learned what my triggers are, and
ways to prevent myself from being in situations that are high risk. I have developed
a safety net of positive people that I intend to surround myself with daily. I
understand covid-19 will not magically go away, therefore, I humbly ask you to grant
me the opportunity to utilize what I learned in this program to go home and stay
home.
        Again, thank you very much for your time and your help.




                                                         Aaron Carter
                                                         Reg. ft:>. 50001-054
                                            2
Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 4 of 16
Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 5 of 16
                    Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 6 of 16




                                   For successfully completing

                                                                               *"
                                   The residential portion of the

                            ntial Drug Abuse Treatment Program ,.,)
                                                                                            /J

This milestone., wh fle sJgnif(cant, is not the completion of the treatment'requirem,e'nts. Aaron Carter
                                                                                             1



  is hereby eligib'le.tp Ji!ove 'forward to the follow-up and/or community treatm~n't components of

                     ~. (\ j , IV
                      \              . .           RDAP.      ,__ ,                 r'
                                                                                    )
                                                    j I ·,    \                     .--,,

                                           {J --  -= :.,-.,.__~,,,- -:J 11/)312020
                          \ P· Curry-,1Psy.D., J?~-P Coo~d)n~tor > Drat~ - r
                                   ,\ J



                            '-\1,} ,f,fl Eort ,D1X , . rY>-           .   SI
                                                  Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 7 of 16




                               . _. . . .··---·                                                                                      . -. .   - -. -   •   I   -   --   - •-   •-   •-   -   ..., _ _ _   - - -•   --   .•-          -    .... ·...   - •· -\




 INQUIRER.CO_M_l C                                                                                                  TUESDAY, NOV. 101 2020 1 !HE PHILADELPHIA INQUIRER I                                                      u ·

                                             ' THE CORON'"      . us I . For
                                                           .. ,,m            more coverage and the latest news.
                                                                                                                                                                                                                                ..
                                                        .l1L Y           go to lnqulrer.co~coronavlrus



·NJ. senators :warn of Crisis at Fort :Pix prison
                  ....                       .            ,'   ' ...                    .




     · By Samantha Melamed               Families arid advocates are . tentially deadly ·consequences."        same unit~ Wragg. ''There's no there - but that could be chang-
            STAFFWRITER    I           raising alarms about the condi-       The Bureau of Prisons did not way we can socially distance," ing. On Nov. 3, a judge in the ,
      On Oct. 29, the prisoners of ti.ons at Fort Dix, whe,.-e 229 pris- . respond to a request for com- he told her. He described hang- Eastern District of New York-·
   unit 5812 at Federal Correction- oners and 12 staff are now sick. ment ow Monday afternoon.                -µig towels aroµnd his bunk, a granted release for Daniel Mon- r:
   al Institution Fort Dix, the low- They say the outb~ was pre-             As recently as mid-October, U:S. fort to keep out .the disease.       gelli, citing "the failure of the· ·
   security prison in central New ventable - and blame the feder- attorneys opposing compassionate               On Oct. 29, Joshua founcl out Bureau of Prisons to prevent -
   Jersey, were invited to a town- al. Bureau of Prisons (BOP) for release motions by Fort Dix prison- hti was on .t he list of those who'd and control a COVID-19: out; '
   hall ·meeting about the COV- transferring 150 prisoners this · ers argued that ''the BOP has talc-- tested negative. That night, they break at FCI Fort Dix,"
   ID-19 outbreak raging through . fall, from Ohio's FCI El~ton, ·eneffectiveste{)fltolimitthetrans- were moved to a different build-                 Currently, Fort Dix has the sec-:
   the facility.                       where mere than 1,000 prison- mission of COVID-19."                     ing. But, within days, he too was . ond~highest number of infections ·
     A list of about 70 name!! had ers ·and staff have been inf'.ecteii.     Videos purportedly taken by a foeling lethargic and feverish. He in the federal ·system, behind a.,
   been posted behind plexiglass.        On Monday afternoon, New 'p risoner inside 5812 and circulat- tested positive,..and was instruct- Bastrop, 'Iexas, federal prison.
   The remaining 150 men who Jersey's U.S. senators, · Cory · ing·among family members show ed to carry his mattress and be-                          At Philadelphia's Federal De-
· could not find tlieir names on Booker and Bob Menendez, sent a unit jn chaos - debris scat- longings back to quarantine.                         tention Center - -where abou(
   the.list were told to assume they a letter to the U.S. Bureau of tered and trash overflowing - a ··• . The last time Moses heard fnm 90 prisoners on one unit have:
· .had tested positive, advocates Prisons calling the situation a by-product of a shortage of staff him, .a week ago, he told her he .been tested as a result of federal ·
   said. Their cell block was now,a· "rapidly escalating crisis." The· and healthy inmate workers, ac- couldn't breathe. 'Tm hearing litigation - 68 tests have so far•'.
   quarantine UJUt              '      situation, ~ey said, demands an cording to family m~mbers.              about men passing out He said come back·positive.                    .' .'.
      One, 'lroy Wragg, whose com- indefinite moratorium on in- . Wragg's wife, Megan Hallett J>ig, healthy, strong men ... he's                     .That's according to Linda Dale,:
   plex mediclll conditions· had al· mate transfers, and immediate. Wragg, 28, said her h~sband watching them pass 9ut· on the Hoffa, a lawyer with Dilworth Pax- :
· ready ·left him Wheelchair- testing of all staff and prisoners. · sounds hoarse and out of breath. tl90r, and be carried off," said                               son
                                                                                                                                                        representing a group of pris-':
   bound, had been the lead plain· · ·"It is clear that.BOP does not "He barely has a wice. It's very Moses, 38, of North Philadelphia. oners in a federal habeas·petition. -
   tiff· in a lawsuit .filed by the have an effective plan to ensure raspy. He's cot,lgbed up blood from . The situation at Fort Dix, • "Our concern from ·t he :t>egin- ,
   ACLU of New Jersey seeking re- COVID-19 ·positive inmates are coughing so much," she said.                  whi:ch has a population of ?,600, ning is they do not test their cor-'':
  .lease for aclass of medically vul- not: transferred, 'between facili~     Wragg told her he was not re- has been at the center of a S&- ·rectional officers," she said.             .'.
   nerable people. A federal judge tidt they wrote to BOP Director ceiving medical attention. He ries of fedi;ral lawsuits waged by                   "The numbers are very, very~
   dismissed the case in May. Now, Micnael Carvajal. They added: added that the prison's medical prisoners- seeking compassion-: alarming:- and they're fast ap- :
   Wragg wrote to his wife, his ~All FCI· Fort Dix inmates, staff, dil'.ector said the ~isease would ate release.                                 proaching what's happening a(
   fears had been confirmed: "I am and the surrounding communi- have to "run its. course."                       Those petitions have largely Fort Dix." · .
   sick. It is official. Prayers and ties are now at increased risk for
                                                                                                                                                                                                                               ..:   II

                                                                             Shannon Clark Moses .said her been denied by judges who cited                                             ..;
   Iuµ-d work are·all that will help." contracting
                                           I
                                                    COVID-19,  with po-    husband  Joshua,
                                                                                    •
                                                                                             39, was in the the low incidence of infections 181 smelamed@lnquirer.com
                                             I        I                J
(.   Hi's not on there website but I found an article by
                       Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 8 of 16
     GEORGE WOOLSTON I BURLINGTON COUNTY T_IMES I 3:44 pm EDT October 31 , 2020


     JOINT BASE MCGUIRE-DIX-LAKEHURST The number of COVID-19 cases inside FCI Fort Dix nearly tripled on Friday ,
     according to data reported by the Federal Bureau of Prisons.

     As of Oct.. 30, 165 inmates inside the federal prison had tested positive for the virus , nearly tripling the 59 cases the previous
     day. Eight staff members have also tested positive.

     Zero deaths have been reported.
2-FCI Fort Dix now has the sec n ~ ,iahest amount of active cases out of 122 facilities in the federal prison system , according
                 Case
to Bureau data. FCI      1:18-cr-00390-PAE
                    Big Spring                       Document
                               in Texas is the only facility        518reporting
                                                             with more,   Filed198
                                                                                 11/20/20       Pageinmates
                                                                                     COVID-i nfected   9 of 16as of Friday.
In May, The Amerii:;an Civil Liberties Union of New Jersey filed a federal petition on beha lf of Troy Wragg and three others
calling for the immediate, temporary release of all medically vulnerable inmates at FCI Fort Dix.

The filing came after 40 inmates at the federal prison tested positive.

On Thursday, a BOP spokesperson denied advocates claims that sick inmates were sharing the same living quarters as non-
sick inmates.
:3-
                                                                    ---       ---------------
      J-Last week , the ACLU filed a lawsuit against against the BOP, the U.S. Department of Justice, and the U.S. Department of
      Health and Human      Services
                         Case        seeking information about
                                1:18-cr-00390-PAE              the federal
                                                          Document      518government's response toPage
                                                                               Filed 11/20/20       the coronavirus
                                                                                                          10 of 16in detention
      facilities across the country.

      The suit alleges the agencies have failed to produce any records "while publicly declaring victory over the virus ."

      It is grotesque enough that our federal government has failed to protect people in jails and prisons from COVID-19 people with
      lives, families, and constitutional rights. ButJhey have also hidden that failed response from the public while claiming there's
      nothing to see here ," said Somil Trivedi, senior staff attorney with the ACLU 's Criminal Law Reform Project, in a statement.

      According to the ACLU , more than 1,250 incarcerated people have died due to COVID-19 .
   Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 11 of 16




                                    U.S. Department of Justice
                                    Federal Bureau of Prisons
                                    Federal Correctional Institution
                                    P.O. Box 38
                                    JBMDL, New Jersey 08640


                                    October 9, 2020


MEMORANDUM FOR INMATE POPULATION


FROM:          LCDR Ronell Copeland, RN, QIICN

SUBJECT:       COVID-19 Update


Please be advised, there are currently inmates at FCI Fort Dix who
tested positive for COVID-19 and have been placed in isolation.

Continue to observe infection prevention and control measures
including maintaining social distancing, sanitizing high touched _
surfaces, frequent handwashing, avoid touching your eyes, nose and
mouth. Also, be sure to cover your cough using a tissue and
immediately dispose of the used tissue.  Report the following
symptoms to health services: fever, cough, shortness of breath,
new-onset trouble speaking/difficulty breathing/loss of taste or
smell, fatigue, muscle or body aches, sore throat, stuffy/runny
nose and GI upset. Finally, it is mandatory that you wear your
face covering provided by staff.

Be assured, all inmates being treated for COVID-19 will not be
returned to general population until they are medically cleared.

COVID-19 is a respiratory illness spread from person to person
through the respiratory droplets of an infected person.  There is
no vaccine or antiviral medication to treat this disease
therefore, prevention is key.




                                                   -- ·: ··~=
                                                         :~:~ •
      Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 12 of 16




             ~OTICE TO THE INMATE POPULATION

DATE:             April 11, · 2020

FROM:             D. Ortiz, Warden

SUBJECT:          Protecting Yourself and Others


In order to maintain the health of staff and inmat~s, the
following is expected from ALL inmates:

  •     Wash hands with soap and water for at leait 20 seconds.
  •     Avoid touching your eyes, nose, and mouth· with unwashed
        hands.
  •  Clean and disinfect all surfaces with the approved
    ·chemical.
  • Cover your cough/sneeze with tissue, immediately throw
     tissue in the trash and wash your hands.
  • Wear your surgical face masks!   Since Social Distancing is
     not possible in this environment, masks will help keep you
     and others from spreading viruses.        .
  • Report symptoms (coughing, sneezing, fever, fatigue,
     etc.)to Health Services and/or any staff.

We ALL must do our part in protecting ourselves and others from
spreading COVID-19!
                Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 13 of 16



                  NOTICE TO INMATE POPULATION
                        October 15, 2·020         I
                 Cancellation of Inmate V_isiting/
                                                                                 I




     'Due to a recent increase in the number of positive CO VID-19 cases Both in the.
      community and the institution, all social visits will be cancelled imm~diately.
      The BOP values visitation as an essential part of rehabilitation, but at this time
     the Department must m~ke difficult decisions in order to protect the health and
     wellness of all wl).o live, work and visit this institution.

     Please contact your visitors to inform them. of the change. While this
     suspension of visitation will be temporary, the Department recognizes the
     immediate impact this.decision may have-on incarcerated individuals!
        •   .                          •


     throughout _the correctional system. ·              -·       ·.         1
                                                                             I




   We encourage you to use other means and resources available such a. j. ·
   TRULINCS and mail to remain connected to your loved ones. Durink this ·
 .,difficult time, the FCI Fort Dix staff appreciates your patience and ·
   understanding as we con~_inue to face this virus together. We will inform you of
   any changes affecting this matter.




.,
    Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 14 of 16
                                      U.S. Department of Justice
                                      Federal Bureau pf Prisons
                                      Federal Correctional Institution
                                      P.O. Box 38
                                      Joint Base MDL, New Jersey 08640



                                      October 21,   2020


MEMORANDUM TO Il\MA.TE FORJI.ATICN


FROM:      LCDR Ronell Copeland, RN, QIICN
SUBJECT:   Notice to Inrrate R:pulation


Please be advised, an inmate housed in SHU tested positive for COVID-
19 and was isolated in 5851, 1 st floor. A second inmate who exhibited
symptoms of COVID-19, despite his negative test . result, was isolated
in Health Services on the West Compound upon arrival from FCI Elkton.


For Information   Purposes:

The virus called Corona~irus (COVID-19), probably .emerged from an
animal soutce, is a respiratory disease which · spread from person
to person via iespiratory d~oplets when an infect~d person
sneezes or coughs. Symptoms including fever, cough, shortness of
breath, new-onset trouble speaking/loss . of taste or smell,
fatigue, ~uscli or body aches, sore throat, and stuffy/runny
no~e, which may o~cur within 2 to 14 days of exposure. Th~re is
no vaccine or antiviral medications to treat this disease,
preverition is key.
        Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 15 of 16

                                          U.S. Department of Justice
                                          Federal Bureau of Prisons
                                          Federal Correctional Institution
                                          P.O. Box 38
                                          Joint Base MDL, New Jersey 08640



                                          October 26, 2020


MEMORANDUM TO INMATE POPULATION


FROM:       LCDR Ronell Copelandj RN, QIICN

SUBJECT: Notice to Inmate Population


Please be advised, 54 confirmed cases of COVID-19 identified in unit
5812 have been isolated in unit 5851, . 2~ floor. A confirmed case of
COVID-19 identified in SHU is being isolated in Health Services, West
Compound.

For Information Purposes:

The virus called Coronavirus (COVID-19), probably emerged from an
animal source, is a respir~tory disease which spread from person to
person via respiratory droplets when ·an infected person sneezes or
coughs. Symptoms including fever, cough, shortness of breath, new-
onset trouble speaking/loss of taste or smell, fatigue, muscle or
body aches, sore throat, and stuffy/runny nose, which may occur
within 2 ·to 14 days of exposure. There is no vaccine or antiviral
medications to treat this disease, prevention is key.
Case 1:18-cr-00390-PAE Document 518 Filed 11/20/20 Page 16 of 16
